Citation Nr: 0418966	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-13 012	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE


Entitlement to a clothing allowance. 

[The issues of entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
bladder cancer; and entitlement to service connection for 
right arm amputation, claimed as secondary to service-
connected epilepsy, are addressed in a separate Remand.]


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered in April 2000 by 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Iowa City, Iowa.  

The veteran has also perfected a separate appeal on the 
issues of entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
bladder cancer and entitlement to service connection for 
right arm amputation, claimed as secondary to service-
connected epilepsy.  These issues are the subject of a 
separate, simultaneously-issued remand under a different 
docket number.  Both remands will be via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.
 
REMAND

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that the 
veteran has not received notice that complies with the VCAA 
and Quartuccio .  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case because the 
record does not show that he was provided adequate notice 
under the VCAA and the Board is without authority to do so.  
Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Inextricably intertwined claims

As noted above, the Board has, under separate docket number, 
remanded the issue of entitlement to service connection for 
right arm amputation as secondary to service-connected 
epilepsy.  

A veteran is entitled to a clothing allowance if he: (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that causes 
irreparable damage to the veteran's outer garments.  See 38 
U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2003).  The 
evidence reflects that as a result of the right arm 
amputation the veteran wears a prosthetic appliance on his 
right arm.  As such, entitlement to a clothing allowance 
depends, in part, on the outcome of the veteran's claim for 
service connection for right arm amputation.  
The AMC accordingly should take appropriate action to ensure 
that the veteran's claims are handled in correct order.

This case is therefore REMANDED for the following action:

1.  VA should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is, (1) inform the veteran about the 
information and evidence not of record 
that is needed to substantiate the 
claims; (2) the information that VA will 
seek to provide and what evidence he must 
provide; and (3) inform him that he 
should provide any evidence in his 
possession that pertains to the claims.

2.  After a decision has been reached on 
the issue of entitlement to service 
connection for right arm amputation on a 
secondary basis [which is the subject of 
a separate remand under a different 
docket number], the issue of entitlement 
to a clothing allowance should be 
readjudicated.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




